                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DINA CAPITANI,                                 )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )    NO. 3:19-cv-00120
                                                )
 WORLD OF MINIATURE BEARS,                      )
 INC., et al.,                                  )
                                                )
        Defendants.                             )

                                           ORDER

       Based on the evidence presented during the September 1 and 2, 2020 bench trial, the Court

rules on Defendants’ motions in limine as follows:

       •      Defendants’ Motion in Limine to Exclude Evidence of Business Loss Damages

Undisclosed in Discovery (Doc. No. 77) is DENIED as moot.

       •      Defendants’ Motion in Limine to Exclude Evidence of Judgment Against Geoffrey

and Cathy Roebuck (Doc. No. 79) is DENIED because the Court took judicial notice of the

October 27, 2017 Order and Judgment entered in Capitani v. Roebuck et al., No. 3:16-cv-740

(M.D. Tenn.), Doc. Nos. 33, 34.

       IT IS SO ORDERED.



                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     CHIEF UNITED STATES DISTRICT JUDGE




  Case 3:19-cv-00120 Document 105 Filed 09/02/20 Page 1 of 1 PageID #: 1725
